UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A AMENDMENT No. 3 Under the Securities Exchange Act of 1934 First Cash Financial Services, Inc. (Name of Issuer) Common Stock $0.01 Par Value (Title of Class of Securities) 319 42D 107 (CUSIP Number) Bryan Cave LLP 211 North Broadway, Suite 3600 St. Louis, MO 63102. Attention: R. Randall Wang Telephone: 314-259-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 8, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box. □ (Continued on the following pages) The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. SCHEDULE 13D 1 NAMES OF REPORTING PERSONS Richard T. Burke 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) □ (b) □ 3 SEC USE ONLY 4 SOURCE OF FUNDS SC, PF and OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e)□ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,931,806 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,931,806 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES □ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.16% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D Item 1. Security and Issuer. Name of Issuer: First Cash Financial Services, Inc. Title of Class of Equity Securities: Common Stock $0.01 Par Value (“Common Stock”) Address of Issuer’s Principal Executive Office: 690 E. Lamar Boulevard, Suite 400 Arlington, Texas 76011 Item 2. Identity and Background. (a) Richard
